Citation Nr: 0409429	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  94-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the carpal navicular of the left wrist, currently 
evaluated as 10 percent disabling for orthopedic impairment 
with a separate rating of 10 percent for a residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted an increased (compensable) evaluation, to 
10 percent, for the veteran's service-connected residuals of 
fracture of the carpal navicula, left wrist (postoperative).

By an October 2002 rating decision, the RO granted a separate 
compensable rating of 10 percent for a post-operative scar of 
the left wrist.

This case was previously before the Board in March 2000, at 
which time it was remanded for additional development, to 
include a new VA medical examination.  The record reflects 
the veteran was subsequently accorded multiple examinations 
with respect to this claim.  However, the Board also directed 
the RO to obtain any additional VA and private medical 
records since 1992 that were not on file.  For the reasons 
detailed below, the Board finds that there are pertinent VA 
medical records regarding the left wrist that have not been 
associated with the claims folder.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

As already stated, the Board's March 2000 remand directed the 
RO, in part, to request the names and addresses of all VA and 
private medical care providers, if any, that had treated the 
veteran for his left wrist since 1992, and to obtain any such 
records not already included in the evidence.  The Board 
acknowledges that the RO sent correspondence to the veteran 
in April 2000, January 2003, and September 2003 which 
requested that he identify any such relevant records, and it 
does not appear he replied to these requests.  However, at a 
September 2002 VA joints examination which was conducted in 
conjunction with this case, the examiner noted that the 
veteran's claims file had been reviewed, and that, among 
other things, Bronx VA records stated that the veteran was 
status-post proximal raw carpectomy in January 2001.  The 
examiner also stated that the veteran had had new surgery in 
January 2001 at the Bronx VAMC, followed by occupational 
therapy.  Further, it was noted that June 2000 left wrist X-
rays showed status-post raw carpectomy with several 
calcifications of navicular ANC capitate, and satisfactory 
interrelations of the remaining bones of the left wrist.

A review of the documents assembled for the Board's review 
does not show any VA medical records regarding the left wrist 
dated in either June 2000 or January 2001.  In short, the 
claims file does not appear to contain relevant VA medical 
records which were identified on the September 2002 
examination.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See also VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain these 
records.

The Board acknowledges that the veteran's claim has been in 
adjudicative status for many years, and, as noted above, this 
case was previously remanded approximately 4 years ago in 
March 2000.  Consequently, the Board wishes to assure the 
veteran that it would not be remanding the case again unless 
it were required for a full and fair disposition of the 
instant case.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100  et seq. became law.  
See also 38 C.F.R. § 3.159.  This law, among other things, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the Board notes that the RO's September 2003 
correspondence appears to satisfy the duty to notify, 
particularly in light of Quartuccio, supra.  Further, the RO 
cited to the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159 in the June 2003 Supplemental Statement of the Case 
(SSOC).  However, since it has already been determined that a 
remand is necessary, the Board is of the opinion that the RO 
should address whether any additional notification or 
development action is required under the VCAA regarding the 
issue on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  The RO should request medical records 
regarding the veteran from the Bronx VA 
Medical Center (VAMC) for the period 
since 1992.  In particular, the RO should 
obtain records regarding the veteran's 
purported left wrist surgery in January 
2001.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2003, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



